             Case 1:20-cr-00221-DAD-BAM Document 5 Filed 12/04/20 Page 1 of 2

                            UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,             )
                                      )
      Plaintiff,                      )                      Case No. 1:20-cr-00221 DAD BAM
                                      )
      VS.                             )                      DETENTION ORDER
                                      )
TANNER JOEL HERNANDEZ-FIELDS,         )
                                      )
      Defendant.                      )
_____________________________________ )

A.    Order For Detention
      After conducting a detention hearing pursuant to 18 U.S.C. § 3142(f) of the Bail Reform Act, the Court
      orders the above-named defendant detained pursuant to 18 U.S.C. § 3142(e) and (i).
B.    Statement Of Reasons For The Detention
      The Court orders the defendant's detention because it finds:
                 X By a preponderance of the evidence that no condition or combination of conditions will
              reasonably assure the appearance of the defendant as required.
                 X     By clear and convincing evidence that no condition or combination of conditions will
              reasonably assure the safety of any other person and the community.
      C.      Findings Of Fact
      The Court's findings are based on the evidence which was presented in Court, and that which was contained
      in the Pretrial Services Report, and includes the following:
                 X      (1) Nature and circumstances of the offense charged:
                 X     (a) The crime: 18 U.S.C. § 2252(a)(B), (b)(2)–Possession of Child Pornography;
                                        18 U.S.C. § 2252(a)(2) –Receipt and Distribution of Pornography.
                       is a serious crime and carries a maximum penalty of: 20yrs./$250,000 [§ 2252(a)(B), (b)(2)];
                       5yrs.-20yrs./$250,000 [2252(a)(2)].
                X      (b) The offense is a crime of violence.
                       (c) The offense involves a narcotic drug.
                       (d) The offense involves a large amount of controlled substances, to wit:
              (2) The weight of the evidence against the defendant is high.
              (3) The history and characteristics of the defendant, including:
                       (a) General Factors:
                         unk The defendant appears to have a mental condition which may affect whether the
                                defendant will appear.
                        unk The defendant has no family ties in the area.
                        unk The defendant has no steady employment.
                         unk The defendant has no substantial financial resources.
                         unk The defendant is not a long time resident of the community.
                                The defendant does not have any significant community ties.
                                Past conduct of the defendant:
                         unk The defendant has a history relating to drug abuse.
                        unk The defendant has a history relating to alcohol abuse.
                                The defendant has a significant prior criminal record.
                                The defendant has a prior record of failure to appear at court proceedings.
                         X      The defendant has a history of committing offenses while on community supervision.
                 Case 1:20-cr-00221-DAD-BAM Document 5 Filed 12/04/20 Page 2 of 2

DETENTION ORDER - Page 2

                         (b) Whether the defendant was on probation, parole, or release by a court:
                         At the time of the current arrest, the defendant was on:
                                  Probation
                                  Parole
                                  Release pending trial, sentence, appeal, or completion of sentence.
                         (c) Other Factors:
                                  The defendant is an illegal alien and is subject to deportation.
                                  The defendant is a legal alien and will be subject to deportation if convicted.
                                  Other:
                 (4) The nature and seriousness of the danger posed by the defendant's release are as follows:
          X      (5) Rebuttable Presumptions
                 In determining that the defendant should be detained, the Court also relied on the following rebuttable
                 presumption(s) contained in 18 U.S.C. § 3142(e) which the Court finds the defendant has not rebutted:
                         a. That no condition or combination of conditions will reasonably assure the appearance of the
                             defendant as required and the safety of any other person and the community because the
                             Court finds that the crime involves:
                                      (A) A crime of violence;

                                      (B) An offense for which the maximum penalty is life imprisonment or death;
                                      (C) A controlled substance violation with a maximum penalty of 10 years or more;
or,
                                      (D) A felony after the defendant had been convicted of 2 or more prior offenses
                                          described in (A) through (C) above, and the defendant has a prior conviction for
                                          one of the crimes mentioned in (A) through (C) above which is less than 5 years
                                          old and which was committed while the defendant was on pretrial release.

                         b. That no condition or combination of conditions will reasonably assure the appearance of the
                              defendant as required and the safety of the community because the Court finds that there is
                              probable cause to believe:
                                     (A) That the defendant has committed a controlled substance violation which has a
                                          maximum penalty of 10 years or more.
                                     (B) That the defendant has committed an offense under 18 U.S.C. § 924(c) (uses or
                                          carries a firearm during and in relation to any crime of violence, including a
                                     crime of violence, which provides for an enhanced punishment if committed by
                                          the use of a deadly or dangerous weapon or device).
                   X     c. That the defendant has committed an offense after 4/30/03, involving a minor victim
                              under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1),
                              2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260,
                              2421, 2422, 2423, or 2425.
D.       Additional Directives
         Pursuant to 18 U.S.C. § 3142(i)(2)-(4), the Court directs that: The defendant be committed to the custody of the
         Attorney General for confinement in a corrections facility separate, to the extent practicable, from persons
         awaiting or serving sentences or being held in custody pending appeal; the defendant be afforded reasonable
         opportunity for private consultation with counsel; and, that on order of a court of the United States, or on request
         of an attorney for the Government, the person in charge of the corrections facility in which the defendant is
         confined, deliver the defendant to a United States Marshal for the purpose of an appearance in connection with a
         court proceeding.

Dated:      December 4, 2020                                       /s/   Sheila K. Oberto                .
                                                       UNITED STATES MAGISTRATE JUDGE
